 594314 NLRB No. 103DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1310 NLRB No. 43. (Not reported in bound volume.)Erie Engineered Products, Inc. and Sheet MetalWorkers' International Association Local
Union No. 71. Case 3±CA±17405July 28, 1994SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn January 29, 1993, the National Labor RelationsBoard issued a Decision and Order1in this proceedingin which it ordered the Respondent to make whole em-
ployees in the appropriate bargaining unit for losses
suffered as a result of the Respondent's unlawful delay
in the issuance of their paychecks, delay and cessation
in payment of health insurance premiums, and ces-
sation of payment of fees to employees' 401(k) admin-
istrator. On May 18, 1993, the United States Court of
Appeals for the Second Circuit, in an unpublished de-
cision, enforced the Board's Order.A controversy having arisen over the amount ofmedical expense reimbursement due employees under
the terms of the Board's Order, the Regional Director
for Region 3 issued a compliance specification and no-
tice of hearing on December 3, 1993, alleging the
amount of money due. On December 16, 1993, the Re-
spondent's general manager filed a letter with the Re-
gional Office in apparent answer to the compliance
specification. The letter set forth specific net amounts
allegedly owed to 13 of 17 employees listed in the
compliance specification. The amounts claimed dif-
fered in every instance from the amounts set forth in
the specification. The Respondent's letter further ad-
vised that ``[a]s recently as December 10, 1993, we
mailed payments of up to $500.00 to all individuals
which had monies due. We really have tried to reduce
this debt and will continue to do so.'' The Respondent
did not specifically admit or deny any allegations in
the compliance specification and did not set forth in
detail the applicable premises and supporting figures
for disputing the accuracy of the specification's allega-
tions of amounts due.By letter dated January 14, 1994, the Region noti-fied the Respondent that its letter did not satisfy the
requirements for an answer under Section 102.56(b) of
the Board's Rules and Regulations. The letter advised
the Respondent that unless a proper answer was filed
before close of business on January 24, 1994, a Motion
for Summary Judgment would be filed.On April 11, 1994, the General Counsel filed a Mo-tion for Summary Judgment, with exhibits attached.
On April 13, 1994, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-spondent did not file a response. The allegations in themotion are therefore undisputed.The Board has delegated its authority in this pro-ceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.56(b) and (c) of the National Labor Re-lations Board's Rules and Regulations states:(b) Contents of answer to specification.ÐTheanswer shall specifically admit, deny, or explain
each and every allegation of the specification un-
less the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial. Denials shall fair-
ly meet the substance of the allegations of the
specification at issue. When a respondent intends
to deny only a part of an allegation, the respond-
ent shall specify so much of it as is true and shall
deny only the remainder. As to all matters within
the knowledge of the respondent, including but
not limited to the various factors entering into the
computation of gross backpay, a general denial
shall not suffice. As to such matters, if the re-
spondent disputes either the accuracy of the fig-
ures in the specification or the premises on which
they are based, the answer shall specifically state
the basis for such disagreement, setting forth in
detail the respondent's position as to the applica-
ble premises and furnishing the appropriate sup-
porting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail backpay allegations of spec-
ification.ÐIf the Respondent fails to file any an-swer to the specification within the time pre-
scribed by this section, the Board may, either with
or without taking evidence in support of the alle-
gations of the specification and without further
notice to the respondent, find the specification to
be true and enter such order as may be appro-
priate. If the respondent files an answer to the
specification but fails to deny any allegation of
the specification in the manner required by para-
graph (b) of this section, and the failure to so
deny is not adequately explained, such allegation
shall be deemed to be admitted to be true, and
may be so found by the Board without the taking
of evidence supporting such allegation, and the re-
spondent shall be precluded from introducing any
evidence controverting the allegation.Although the Respondent has been served with acopy of the specification and informed of the necessity
of filing a proper answer, it has failed, without ade-
quate explanation, to file a sufficient answer even after
receiving an extension of the filing deadline. In view
of the Respondent's failure to file an answer sufficient
to contest any allegation in the compliance specifica- 595ERIE ENGINEERED PRODUCTStion, we accept all allegations in the specification astrue. Accordingly, we grant the General Counsel's Mo-
tion for Summary Judgment. We conclude that the
amount due unit employees, for medical expenses suf-
fered as a result of the Respondent's unlawful delay
and cessation of payment of health insurance pre-
miums, is as stated in the compliance specification,
and we shall order the Respondent to pay this amount,
with interest, subject to the appropriate credit for pay-
ment already made.ORDERThe National Labor Relations Board orders that theRespondent, Erie Engineered Products, Inc., North
Tonawanda, New York, its officers, agents, successors,
and assigns, shall pay the amounts stated in the com-
pliance specification, with interest, subject to appro-
priate credit for payments already made.